
	
		II
		111th CONGRESS
		1st Session
		S. 439
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for and promote the economic development of
		  Indian tribes by furnishing the necessary capital, financial services, and
		  technical assistance to Indian-owned business enterprises, to stimulate the
		  development of the private sector of Indian tribal economies, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Development Finance
			 Corporation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and policy.
					Sec. 3. Definitions.
					TITLE I—Indian Development Finance Corporation
					Sec. 101. Establishment of Corporation.
					Sec. 102. Duties and powers.
					Sec. 103. Loans and obligations.
					Sec. 104. Board of Directors.
					Sec. 105. President of Corporation.
					Sec. 106. Annual shareholder meetings.
					Sec. 107. Annual reports; development plan.
					TITLE II—Capitalization
					Sec. 201. Issuance of stock.
					Sec. 202. Borrowing authority.
					TITLE III—Authorization of appropriations
					Sec. 301. Authorization of appropriations.
				
			2.Findings and
			 policy
			(a)FindingsCongress finds that—
				(1)a special
			 relationship has existed between the United States and Indian tribes, which is
			 recognized in clause 3 of section 8 of article I of the Constitution of the
			 United States;
				(2)pursuant to laws,
			 treaties, and administrative authority, Congress has implemented activities to
			 fulfill the responsibility of the United States for the protection and
			 preservation of Indian tribes and tribal resources;
				(3)despite the
			 availability of abundant natural resources on Indian land and a rich cultural
			 legacy that places great value on self-determination, self-reliance, and
			 independence, Indians and Alaska Natives experience poverty and unemployment,
			 together with associated incidences of social pathology, to an extent unequaled
			 by any other group in the United States;
				(4)(A)the reasons for that
			 poverty and unemployment have been widely studied and documented by Congress,
			 the Government Accountability Office, the Department of the Interior, private
			 academic institutions, and Indian tribes; and
					(B)the studies described in subparagraph
			 (A) have consistently identified as fundamental obstacles to balanced economic
			 growth and progress by Indians and Alaska Natives—
						(i)the very limited availability of
			 long-term development capital and sources of financial credit necessary to
			 support in Indian country the development of a private sector economy comprised
			 of Indian-owned business enterprises;
						(ii)the lack of effective control by
			 Indians over their own land and resources; and
						(iii)the scarcity of experienced
			 Indian managers and technicians;
						(5)previous efforts
			 by the Federal Government directed at stimulating Indian economic development
			 through the provision of grants, direct loans, loan guarantees, and interest
			 subsidies have fallen far short of objectives due to—
					(A)inadequate
			 funds;
					(B)lack of
			 coordination;
					(C)arbitrary project
			 selection criteria;
					(D)politicization of
			 the delivery system; and
					(E)other
			 inefficiencies characteristic of a system of publicly administered financial
			 intermediation; and
					(6)the experience
			 acquired by multilateral lending institutions among lesser-developed
			 countries has demonstrated the value and necessity of development
			 financial institutions in achieving economic growth in underdeveloped economies
			 and societies that are strikingly similar to Indian and Alaska Native
			 communities in relation to matters such as—
					(A)control over
			 natural resource management;
					(B)the absence of
			 experienced, indigenous managers and technicians; and
					(C)the availability
			 of long-term development capital and private sources of financial
			 credit.
					(b)PolicyIt
			 is the policy of the United States that, in fulfillment of the special and
			 long-standing responsibility of the United States to Indian tribes, the United
			 States should provide assistance to Indians in efforts to break free from the
			 devastating effects of extreme poverty and unemployment and achieve lasting
			 economic self-sufficiency through the development of the private sector of
			 tribal economies by establishing a federally chartered, mixed-ownership
			 development financing institution to provide a broad range of financial
			 intermediary services (including working capital, direct loans, loan
			 guarantees, and project development assistance) using the proven efficiencies
			 of the private market mode of operation.
			3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the Corporation.
			(2)CorporationThe
			 term Corporation means the Indian Development Finance Corporation
			 established by section 101(a).
			(3)IndianThe
			 term Indian means an individual who is a member of an Indian
			 tribe.
			(4)Indian business
			 enterprise
				(A)In
			 generalThe term Indian business enterprise means
			 any commercial, industrial, or business entity—
					(i)at
			 least 51 percent of which is owned by 1 or more Indian tribes;
					(ii)that produces or
			 provides goods, services, or facilities on a for-profit basis;
					(iii)that is
			 chartered or controlled by an Indian tribe or tribal organization that is a
			 shareholder/member of the Corporation;
					(iv)the principal
			 place of business of which is located within or adjacent to the boundaries of a
			 reservation; and
					(v)the
			 principal business activities of which, in addition to the production of a
			 stream of income, as determined by the Corporation—
						(I)are directly
			 beneficial to an Indian tribe; and
						(II)contribute to
			 the economy of that Indian tribe.
						(B)InclusionThe
			 term Indian business enterprise includes any subsidiary entity
			 owned and controlled by an entity described in subparagraph (A).
				(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section
			 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(6)ReservationThe
			 term reservation has the meaning given the term in section 3 of
			 the Indian Financing Act of 1974 (25 U.S.C. 1452).
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)Tribal
			 organizationThe term tribal organization
			 means—
				(A)the governing
			 body of an Indian tribe; and
				(B)any entity
			 established, controlled, or owned by such a governing body.
				IIndian
			 Development Finance Corporation
			101.Establishment
			 of Corporation
				(a)In
			 generalThere is established a corporation, to be known as the
			 Indian Development Finance Corporation.
				(b)Powers of
			 CongressCongress shall have the sole authority—
					(1)to amend the
			 charter of the Corporation; and
					(2)to terminate the
			 Corporation.
					102.Duties and
			 powers
				(a)DutiesThe Corporation shall—
					(1)provide
			 development capital through financial services under section 103;
					(2)encourage the
			 development of new and existing Indian business enterprises eligible to receive
			 assistance from the Corporation by providing, and coordinating the availability
			 of—
						(A)long-term capital
			 and working capital;
						(B)loans, loan
			 guarantees, and other forms of specialized credit; and
						(C)technical and
			 managerial assistance and training;
						(3)maintain
			 broad-based control of the Corporation relative to the voting shareholders of
			 the Corporation;
					(4)encourage active
			 participation in the Corporation by Indian tribes through ownership of equity
			 securities of the Corporation; and
					(5)otherwise assist in
			 strengthening Indian tribal economies through the development of Indian
			 business enterprises.
					(b)PowersIn carrying out this Act, the Corporation
			 may—
					(1)adopt and alter a
			 corporate seal, which shall be judicially noticed;
					(2)(A)enter into agreements
			 and contracts with individuals, Indian tribes, and private or governmental
			 entities; and
						(B)make payments or advance payments
			 under those agreements and contracts without regard to section 3324 of title
			 31, United States Code, except that the Corporation shall provide financial
			 assistance only in accordance with this Act;
						(3)with respect to
			 any real, personal, or mixed property (or any interest in such
			 property)—
						(A)lease, purchase,
			 accept gifts or donations of, or otherwise acquire the property;
						(B)own, hold,
			 improve, use, or otherwise deal in or with the property; and
						(C)sell, convey,
			 mortgage, pledge, lease, exchange, or otherwise dispose of the property;
						(4)(A)sue and be sued in
			 corporate name;
						(B)complain and defend in any court of
			 competent jurisdiction; and
						(C)represent itself, or contract for
			 representation, in any judicial, legal, or other proceeding;
						(5)(A)with the approval of
			 the department or agency concerned, make use of the services, facilities, and
			 property of any board, commission, independent establishment, or Federal
			 department or agency in carrying out this Act; and
						(B)pay for that use, with the payments to
			 be credited to the applicable appropriation that incurred the expense;
						(6)use the United
			 States mails on the same terms and conditions as a Federal department or
			 agency;
					(7)obtain insurance
			 or make other provisions against losses;
					(8)participate with 1
			 or more other financial institutions, agencies, instrumentalities, trusts, or
			 foundations in loans or guarantees provided under this Act on such terms as may
			 be agreed on;
					(9)accept guarantees
			 from other agencies for which loans made by the Corporation may be
			 eligible;
					(10)establish, as
			 soon as practicable, regional offices to more efficiently serve the widely
			 disbursed Indian population;
					(11)buy and
			 sell—
						(A)obligations of, or
			 instruments insured by, the Federal Government; and
						(B)securities backed
			 by the full faith and credit of any Federal department or agency;
						(12)make such
			 investments as the Board determines to be appropriate;
					(13)establish such
			 offices within the Corporation as are necessary, including—
						(A)project
			 development;
						(B)project evaluation
			 and auditing;
						(C)fiscal
			 management;
						(D)research and
			 development; and
						(E)such other
			 activities as are authorized by the Board; and
						(14)exercise all
			 other authority necessarily or reasonably relating to the establishment of the
			 Corporation to carry out this Act.
					103.Loans and
			 obligations
				(a)In
			 generalThe Corporation may—
					(1)make loans or
			 commitments for loans to any Indian business enterprise; and
					(2)purchase, insure,
			 or discount any obligation of an Indian business enterprise, if the Indian
			 business enterprise meets the requirements of subsection (b).
					(b)RequirementsAn
			 Indian business enterprise meets the requirements of this subsection if the
			 Corporation determines that—
					(1)the Indian business
			 enterprise has or will have—
						(A)a sound
			 organizational and financial structure;
						(B)income in excess
			 of the operating costs of the Indian business enterprise;
						(C)assets in excess
			 of the obligations of the Indian business enterprise; and
						(D)a reasonable
			 expectation of continuing demand for—
							(i)the
			 products, goods, commodities, or services of the Indian business enterprise;
			 or
							(ii)the
			 facilities of the Indian business enterprise; and
							(2)the loan or
			 obligation proposed to be purchased, insured, or discounted will be fully
			 repayable by the Indian business enterprise in accordance with the terms and
			 conditions of the loan or obligation.
					(c)Terms, rates,
			 and charges
					(1)In
			 generalIn establishing the terms, rates, and charges for a loan
			 provided under this section, the Corporation, to the maximum extent
			 practicable, shall seek to provide the type of credit needed by the applicable
			 Indian business enterprise at the lowest reasonable cost and on a sound
			 business basis, taking into consideration—
						(A)the cost of money
			 to the Corporation;
						(B)the necessary
			 reserve and expenses of the Corporation; and
						(C)the technical and
			 other assistance attributable to loans made available by the Corporation under
			 this section.
						(2)Interest
			 ratesThe terms of a loan under this subsection may provide for
			 an interest rate that varies from time to time during the repayment period of
			 the loan in accordance with the interest rates being charged by the Corporation
			 for new loans during those periods.
					(d)Advancing and
			 reloaningA loan provided under this section may be advanced or
			 reloaned by the Corporation to any member or shareholder of the Corporation for
			 the development of an individually owned business on or adjacent to a
			 reservation, in accordance with the bylaws of the Corporation.
				(e)Loan
			 guarantees
					(1)In
			 generalThe Corporation may guarantee any part of the principal
			 or interest of a loan that is provided—
						(A)by a
			 State-chartered or federally chartered lending institution to an Indian
			 business enterprise that meets the requirements of subsection (b); and
						(B)in accordance with
			 such terms and conditions (including the rate of interest) as would be
			 permissible if the loan was a direct loan provided by the Corporation.
						(2)ChargesThe
			 Corporation may impose a charge for a loan guarantee provided under this
			 subsection.
					(3)LimitationThe
			 Corporation shall not provide a loan guarantee under this subsection if the
			 income to the lender from the applicable loan is excludable from the gross
			 income of the lender for purposes of chapter 1 of the Internal Revenue Code of
			 1986.
					(4)AssignabilityA
			 loan guarantee under this subsection shall be assignable to the extent provided
			 in the contract for the loan guarantee.
					(5)IncontestabilityA
			 loan guarantee under this subsection shall be incontestable, except in any case
			 of fraud or misrepresentation of which the holder of the loan had actual
			 knowledge at the time the holder acquired the loan.
					(6)Purchase of
			 guaranteed loans
						(A)In
			 generalIn lieu of requiring the original lender to service a
			 loan guaranteed under this subsection until final maturity or liquidation, the
			 Corporation may purchase the guaranteed loan without penalty, if the
			 Corporation determines that—
							(i)the
			 purchase would not be detrimental to the interests of the Corporation;
							(ii)liquidation of
			 the guaranteed loan would—
								(I)result in the
			 insolvency of the borrower; or
								(II)deprive the
			 borrower of an asset essential to continued operation; and
								(iii)(I)the guaranteed loan
			 will be repayable on revision of the rates, terms, payment periods, or other
			 conditions of the loan, consistent with loans made by the Corporation under
			 subsection (a)(1); but
								(II)the lender or other holder of the
			 guaranteed loan is unwilling to make such a revision.
								(B)AmountThe
			 amount paid by the Corporation to purchase a loan under subparagraph (A) shall
			 not exceed an amount equal to the sum of—
							(i)the
			 balance of the principal of the loan; and
							(ii)the amount of
			 interest accrued on the loan as of the date of purchase.
							(f)Purchases of
			 equity and ownership; supervision and participation
					(1)Purchases of
			 equity and ownershipFor purposes of providing long-term capital
			 and working capital to Indian business enterprises, the Corporation may
			 purchase, or make commitments to purchase, any portion of the equity or
			 ownership interest in the Indian business enterprise if the Corporation
			 determines, after a full and complete appraisal of all project and business
			 plans associated with the investment, that the investment will not expose the
			 Corporation to any unreasonable business risk, taking into consideration
			 applicable development finance standards, as applied to Indian economic
			 development in light of the socioeconomic, political, and legal conditions
			 unique to reservations.
					(2)Supervision and
			 participationThe Corporation may supervise or participate in the
			 management of an Indian business enterprise in which an investment has been
			 made under paragraph (1), in accordance with such terms and conditions as are
			 agreed to by the Corporation and the Indian business enterprise, including the
			 assumption of a directorship in the corporate body of the Indian business
			 enterprise by an officer of the Corporation.
					104.Board of
			 Directors
				(a)MembershipThe
			 Corporation shall be headed by a board of directors, to be composed of 21
			 members, of whom—
					(1)1
			 shall be a Federal official, to be appointed by the Secretary;
					(2)19 shall be
			 representatives of the shareholders of the Corporation, to be appointed by the
			 Secretary—
						(A)based on
			 consultation with, and recommendations from, Indian tribes;
						(B)in accordance
			 with subsection (b); and
						(C)taking take into
			 consideration the experience of a representative regarding—
							(i)private business
			 enterprises; and
							(ii)development or
			 commercial financing; and
							(3)1
			 shall be the president of the Corporation.
					(b)Appointment of
			 shareholder representativesThe initial members of the Board
			 appointed under subsection (a)(2) shall be appointed by the Secretary, based on
			 recommendations from Indian tribal leaders.
				(c)Terms of
			 shareholder representativesThe terms of service of the initial
			 members of the Board appointed under subsection (a)(2) shall terminate at the
			 beginning of the first annual meeting of shareholders of the Corporation held
			 as soon as practicable after the date on which subscriptions have been paid for
			 at least 10 percent of the common stock of the Corporation initially offered
			 for sale to Indian tribes under section 201(b).
				(d)Vacancies
					(1)In
			 generalSubject to paragraph (2), a vacancy on the Board
			 resulting from the resignation or removal of a member of the Board shall be
			 filled by the Board in accordance with the bylaws of the Corporation.
					(2)TermThe
			 term of service of a member of the Board appointed under paragraph (1) shall
			 terminate at the beginning of the next annual shareholder meeting of the
			 Corporation occurring after the date of appointment.
					(e)RemovalA
			 member of the Board may be removed from office by the Board only for—
					(1)neglect of duty;
			 or
					(2)malfeasance in
			 office.
					(f)Administrative
			 duties
					(1)Chairperson and
			 vice-chairpersonThe Board shall annually elect from among the
			 members of the Board described in subsection (a)(2) a chairperson and
			 vice-chairperson.
					(2)Policies and
			 managementThe Board shall—
						(A)establish the
			 policies of the Corporation; and
						(B)supervise the
			 management of the Corporation.
						(3)BylawsThe
			 Board shall adopt and amend, as necessary, such bylaws as are necessary for the
			 proper management and function of the Corporation.
					(4)Meetings
						(A)In
			 generalThe Board shall meet at the call of the chairperson of
			 the Board, in accordance with the bylaws of the Corporation, not less
			 frequently than once each quarter.
						(B)Private
			 executive sessionsThe Board may meet in a private executive
			 session if the matter involved at the meeting may impinge on the right of
			 privacy of an individual.
						(g)Member appointed
			 by SecretaryThe member of the Board appointed by the Secretary
			 under subsection (a)(1) shall—
					(1)have 20 percent of
			 the share of votes cast at each annual shareholder meeting; and
					(2)be
			 overruled only by 2/3 majority vote at a regular meeting
			 of the Board with respect to any matter regarding—
						(A)a request by the
			 Board of capital under subsection (b)(3)(B) or (c)(2)(B) of section 201;
						(B)borrowing by the
			 Corporation of any amount in excess of $10,000,000;
						(C)a loan or
			 investment made by the Corporation in excess of $10,000,000; or
						(D)a change to an
			 investment or credit policy of the Corporation.
						(h)Compensation
					(1)Non-governmental
			 employeesA member of the Board who is not otherwise employed by
			 the Federal Government or a State government shall receive compensation at a
			 rate equal to the daily rate for GS–18 of the General Schedule under section
			 5332 of title 5, United States Code, for each day, including traveling time,
			 during which the member carries out a duty as a member of the Board.
					(2)Governmental
			 employeesA member of the Board who is an officer or employee of
			 the Federal Government or a State government shall serve without additional
			 compensation.
					(3)Travel and
			 other expensesEach member of the Board shall be reimbursed for
			 travel, subsistence, and other necessary expenses incurred by the member in
			 carrying out a duty as a member of the Board.
					105.President of
			 Corporation
				(a)AppointmentThe
			 Board shall appoint a president of the Corporation.
				(b)Duties and
			 powersThe president shall—
					(1)serve as the chief
			 executive officer of the Corporation; and
					(2)subject to the
			 direction of the Board and the general supervision of the chairperson, carry
			 out the policies and functions of the Corporation;
					(3)manage the
			 personnel and activities of the Corporation; and
					(4)on approval of the
			 Board, appoint and fix the compensation and duties of such officers and
			 employees as may be necessary for the efficient administration of the
			 Corporation, without regard to—
						(A)the provisions of
			 title 5, United States Code, governing appointments in the competitive service;
			 or
						(B)chapter 51 or
			 subchapter III of chapter 53 of title 5, United States Code.
						106.Annual
			 shareholder meetings
				(a)Meetings
					(1)In
			 generalThe Corporation shall hold meetings of the shareholders
			 of the Corporation not less frequently than once each year.
					(2)OpennessA
			 shareholder meeting under this section shall be held open to the public.
					(3)NoticeThe
			 Corporation shall provide to each shareholder of the Corporation a notice of
			 each shareholder meeting under this section by not later than 30 days before
			 the date of the meeting.
					(b)Activities
					(1)CorporationAt
			 a shareholder meeting under this section, the Corporation—
						(A)shall provide to
			 shareholders a report describing—
							(i)the activities of
			 the Corporation during the preceding calendar year; and
							(ii)the financial
			 condition of the Corporation as in effect on the date of the meeting;
			 and
							(B)may present to
			 the shareholders proposals for future action and other matters of general
			 concern to shareholders and Indian business enterprises eligible to receive
			 services of the Corporation.
						(2)ShareholdersAt
			 a shareholder meeting under this section, a shareholder of the Corporation
			 may—
						(A)present a motion
			 or resolution relating to any matter within the scope of this Act; and
						(B)participate in any
			 discussion relating to such a matter or any other matter on the agenda of the
			 meeting.
						(c)VotingEach
			 Indian tribe that is a member of the Corporation may vote the common stock of
			 the Indian tribe regarding—
					(1)any matter on the
			 agenda of a meeting under this section; or
					(2)any other matter
			 relating to the election of a member of the Board.
					107.Annual reports;
			 development plan
				(a)Annual
			 reports
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and annually thereafter, the Board shall submit to the appropriate
			 committees of Congress a report describing—
						(A)the activities of
			 the Corporation during the preceding calendar year; and
						(B)the capital and
			 financial condition of the Corporation as in effect on the date of submission
			 of the report.
						(2)InclusionEach
			 report under paragraph (1) shall include recommendations for legislation to
			 improve the services of the Corporation.
					(b)Development
			 planNot later than 1 year after the date of enactment of this
			 Act, the Corporation shall submit to Congress a comprehensive, 5-year
			 organizational development plan that includes—
					(1)financial
			 projections for the Corporation;
					(2)a
			 description of the corporate structure and locations of the Corporation;
			 and
					(3)operational
			 guidelines for the Corporation, particularly regarding the coordinating
			 relationship the Corporation has, or plans to have, with Federal domestic
			 assistance programs that allocate financial resources and services to Indian
			 tribes and reservations for economic and business development purposes.
					IICapitalization
			201.Issuance of
			 stock
				(a)Issuance
					(1)In
			 generalThe Corporation may issue shares of stock in the
			 Corporation, in such quantity and of such class as the Board determines to be
			 appropriate, in accordance with this section.
					(2)RequirementA
			 share of stock under paragraph (1) may be issued to, and held by, only—
						(A)an Indian tribe;
			 or
						(B)the Federal
			 Government.
						(3)Redemption and
			 repurchaseThe Corporation may redeem or repurchase a share of
			 stock issued pursuant to paragraph (1) at a price to be determined by the
			 Board.
					(b)Initial
			 offering of common stock
					(1)In
			 generalThe Corporation shall make an initial offering of common
			 stock of the Corporation to Indian tribes under this section—
						(A)in a quantity of
			 not less than 500,000 shares; and
						(B)at a price of not
			 less than $50 per share.
						(2)Form of
			 paymentOf the price paid by an Indian tribe for a share of stock
			 of the Corporation under this subsection—
						(A)20 percent shall
			 be provided in cash or cash-equivalent securities; and
						(B)80 percent shall
			 provided in the form of a legally binding financial commitment that is—
							(i)available at the
			 request of the Board to meet the obligations of the Corporation; but
							(ii)not available
			 for any lending activity or administrative expenses of the Corporation.
							(c)Subscription by
			 Secretary for shares of capital stock
					(1)In
			 generalThe Secretary may subscribe for not more than 2,000,000
			 shares of capital stock of the Corporation.
					(2)Payments
						(A)Initial
			 periodNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall pay to the Corporation for subscription for capital
			 stock under paragraph (1) not less than $20,000,000.
						(B)Subsequent
			 period
							(i)In
			 generalBeginning in fiscal year 2012, the Secretary shall pay to
			 the Corporation for subscription for capital stock under paragraph (1)—
								(I)$80,000,000;
			 or
								(II)such lesser
			 amount as the Board may request, in accordance with clause (ii).
								(ii)Requests by
			 BoardThe amount of a request by the Board under clause (i)(II)
			 shall be determined jointly by the Secretary and the Board based on an
			 assessment of the need of the Corporation, taking into consideration a risk
			 analysis of the investment and credit policies and practices of the
			 Corporation.
							(iii)LimitationsA
			 payment under this subparagraph—
								(I)shall be subject
			 to the availability of appropriations;
								(II)shall be
			 provided only as needed to meet the obligations of the Corporation; and
								(III)shall not be
			 available for any lending activity or administrative expenses of the
			 Corporation.
								(3)RequirementsA
			 share of capital stock subscribed for by the Secretary under this
			 subsection—
						(A)shall be valued
			 at not less than $50 per share;
						(B)shall be
			 nonvoting stock;
						(C)shall not accrue
			 dividends; and
						(D)shall not be
			 transferred to any individual or entity other than the Corporation.
						(d)Exempted
			 securitiesA share of stock, and any other security or
			 instrument, issued by the Corporation shall be considered to be an exempted
			 security for purposes of the laws (including regulations) administered by the
			 Securities and Exchange Commission.
				202.Borrowing
			 authority
				(a)Issuance of
			 obligationsThe Corporation may issue such bonds, notes, and
			 other obligations at such times, bearing interest at such rates, and containing
			 such terms and conditions as the Board, in consultation with the Secretary of
			 the Treasury, determines to be appropriate.
				(b)Amount of
			 obligationsThe aggregate amount of the obligations issued
			 pursuant to subsection (a) shall not exceed an amount equal to the sum
			 of—
					(1)the product
			 obtained by multiplying—
						(A)the sum
			 of—
							(i)the
			 paid-in capital of the Corporation; and
							(ii)the retained
			 earnings and profits of the Corporation; and
							(B)10; and
						(2)the sum of the
			 book values of—
						(A)the capital
			 subject to request of the Board represented by the total commitments of Indian
			 tribal shareholders under section 201(b)(2)(B); and
						(B)the amount paid
			 by the Secretary under section 201(c)(2).
						(c)Sale of
			 obligationsAn obligation of the Corporation under subsection (a)
			 may be—
					(1)issued through an
			 agent by negotiation, offer, bid, syndicate sale, or otherwise; and
					(2)completed by book
			 entry, wire transfer, or any other appropriate method.
					IIIAuthorization
			 of appropriations
			301.Authorization
			 of appropriations
				(a)General
			 operational expensesThere are authorized to be
			 appropriated—
					(1)$2,000,000 for
			 fiscal year 2009 to carry out this Act;
					(2)$2,500,000 for
			 each of fiscal years 2010 through 2014 to carry out project development
			 activities under this Act; and
					(3)such sums as are
			 necessary to carry out this Act (other than subparagraphs (A) and (B) of
			 section 201(c)(2)) for each of fiscal years 2010 through 2014.
					(b)Paid-In capital
			 stockThere are authorized to be appropriated—
					(1)for each of
			 fiscal years 2010 and 2011, $10,000,000 to carry out section 201(c)(2)(A);
			 and
					(2)for fiscal year
			 2011 and each fiscal year thereafter, $80,000,000 to carry out section
			 201(c)(2)(B).
					
